On petition eor a rehearing.
Biddle, C. J.
— The appellees insist .upon a rehearing, because we have not decided the question of the sufficiency *34of the complaint raised by the demurrer of the appellants.
Original opinion filed at November term, 1879.
Opinion overruling petition for a rehearing filed at May term, 1880.
We do not see upon what ground the appellees can complain because we have not decided a question raised by appellants, when the appellees have not raised the same question; nor do we know of any way by which a party can raise the question of the sufficiency of his own complaint, when it has been held good in his favor. The question was not necessary to the determination of the case, and therefore we did not decide it; and the omission is certainly no injury to the appellees. If either party could complain of the omission, it would be the apjiellants.
Secondly. They insist that we have erred in holding the notice to receive bids for the work sufficient. We think not. The same notice had already been held sufficient by this court. With that ruling we are satisfied, and therefore decline to overrule it.
Thirdly. The appellees also complain because we have not decided the questions presented by their cross error’s. As we were compelled to reverse the judgment on the instruction of the court, in effect, holding the notice insufficient, it was not necessary to examine the questions raised by the assignment of cross errors: and the failure to do so can in no wise injure the appellees. The cross errors go to the pleadings, which, as the cause must be remanded for another trial, may be reconstructed by either party. If reconstructed, of course our decision upon them, as they now stand, would be valueless to the case; if not reconstructed, and the questions presented by the cross errors are in this form, the appellees have still the advantage of them; and, if against them, of course they have lost nothing. As the record does not require us to decide any question beyond that 'which determines the case, a decision upon tbe assignments of cross error would simply be advisory.
The petition is overruled.